Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to ATA 35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified
citations are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is respectfully
requested from the applicant, in preparing the responses, to fully consider the references in
entirety as potentially teaching all or part of the claimed invention, as well as the context of the
passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jones, et al. (2003/0059098 A1).
With regard to claim 1, Jones. et al. disclose an information processing apparatus (See for example, Fig. 3 and the associated text) comprising: a processor, i.e., document scanning device, configured to receive an input image including images of a plurality of documents (See for example, paragraph 0057); execute detection of one or more items, i.e., serial number, determined
in advance, i.e., a list of serial numbers, among others, stored in memory, as an item included in the document from the input image (See for example, paragraph 0058); and execute output processing of extracting and outputting the image of each document from the input image based
on the detected one or more items (See for example, paragraphs 0059-0060). Thus, each of the requirements of claim 1 is met.
With regard to claim 6, the information processing apparatus according to
claim 1, wherein the processor is configured to acquire kind information indicating a kind of the document, i.e., currency bills /bank note, included in the input image, and in the detection, the one or more items determined in advance in association with the kind indicated by the acquired kind information are detected from the input image (See for example, paragraphs 0047 and 0057).
Claim 7 is rejected the same as claim 6.  Thus, argument similar to that presented above for claim 6 is applicable to claim 7.
	Claim 16 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 16. Claim 16 distinguishes from claim 1 only in that it recites a non-transitory computer readable medium storing a program. Fortunately, Jones, et al.  (See for example, Fig. 1 or 9 and the associated text) teaches this feature.
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 1-2, 6-7, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuse (US 2021/0203805 A1).
9. 	With regard to claim 1, Fuse discloses an information processing apparatus comprising:
a processor configured to receive an input image including images of a plurality of documents, i.e., receipts (See for example, paragraph 0071); execute detection of one or more items, i.e., imageID, content type, document type, character, etc., determined in advance as an item included in the document from the input image ; and execute output processing of extracting and outputting (via displaying) the image of each document from the input image based on the detected one or more items (See for example, paragraphs 0075-0084; and Fig. 9 ). Thus, each of the requirements of claim 1 is met.
With regard to claim 2, the information processing apparatus according to
claim 1, wherein the one or more items determined in advance as the item included in the document include a plurality of items, and in the output processing, an image of a continuous region (given the broadest reasonable interpretation this feature reads on related data) including all the plurality of items in the input image is extracted and output as one document image (See for example, paragraph 0089).
With regard to claim 6, the information processing apparatus according to
claim 1, wherein the processor is configured to acquire kind information indicating a kind of the document, i.e., document type, such as receipts, included in the input image, and in the detection, the one or more items determined in advance in association with the kind indicated by the acquired kind information are detected from the input image (See for example, paragraphs 0075, 0081, and 0084).
	Claim 7 is rejected the same as claim 6.  Thus, argument similar to that presented above for claim 6 is applicable to claim 7.
With regard to claim 11, the information processing apparatus according to claim 6, wherein the processor is configured to accept selection of the one or more items from a user for each kind of the document (See for example, paragraph 0089).
Claim 12 is rejected the same as claim 11.  Thus, argument similar to that presented above for claim 11 is applicable to claim 12.
Claim 16 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 16. Claim 16 distinguishes from claim 1 only in that it recites a non-transitory computer readable medium storing a program. Fortunately, Fuse (See for example, paragraphs 0038-0039) teaches this feature.

Allowable Subject Matter
10. 	Claims 3-5, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Jones, et al. and Fuse do not disclose or fairly suggest wherein the processor is configured to execute provisional estimation of the region of each document included in the input image, and the detection and the output processing are executed for a partial image of each region obtained by the provisional estimation. It is for this reason 3-5, 8-10, and 13-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No.7,930,627 (See Figs. 2-6); and US Patent Application Publication No. 2021/0349113 (See for example, Fig. 3).
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665